PER CURIAM.
The state appeals an order dismissing an information in two counts against the ap-pellee, charging her with the crime of corruptly influencing voting, in violation of section 104.061(2) Fla.Stat., F.S.A. The information was filed in the Criminal Court of Record of Monroe County. It was filed pursuant to a true bill of the Grand Jury filed October 17, 1968.
The order of the trial court granted ap-pellee’s motion to dismiss by way of plea in abatement. In so doing and as a bases therefor the court adopted findings of fact. One of the findings was that unauthorized persons were present during regular term of the grand jury. The court further found that this violation of the statutes (See Section 905.17 Fla.Stat., F.S.A.) rendered the subsequent indictment subject to being quashed upon a proper motion, citing State ex rel. Losey v. Willard, Fla.1951, 54 So.2d 183.
The state’s single point upon appeal argues that the record was not sufficient to support the findings of fact. Our review of the record convinces us that the state has failed to carry the burden of demonstrating error in either the trial court’s findings of fact or his determination of the applicable law.
Affirmed.